

116 HR 7848 IH: Counseling Not Criminalization in Schools Act
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7848IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Ms. Pressley (for herself and Ms. Omar) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo divert Federal funding away from supporting the presence of police in schools and toward evidence-based and trauma informed services that address the needs of marginalized students and improve academic outcomes, and for other purposes.1.Short titleThis Act may be cited as the Counseling Not Criminalization in Schools Act.2.FindingsCongress finds the following:(1)Over the last 50 years, our Nation’s schools have become sites for increased criminalization and surveillance of young people, particularly Black, Native American, and Latinx students, immigrant students, students with disabilities, LGBTQ+ students, students experiencing homelessness, students involved in the foster care system, and other historically marginalized students.(2)Despite significant decreases in the rate of serious crimes and violence on school campuses over the past 20 years, improving upon already low rates, 67 percent of high school students, 45 percent of middle school students, and 19 percent of elementary school students attend a school with a police officer.(3)Since 1999, the Federal Government has invested more than $1,000,000,000 to subsidize the placement of police in schools, resulting in roughly 46,000 school resource officers patrolling the halls of elementary and secondary public schools across the Nation.(4)A growing body of research has not found any evidence that school resource officers make schools safer, and school resource officers have been shown to increase the likelihood that children will be arrested, often by the school resource officer while on campus.(5)Research has shown that schools with a designated school law enforcement officer on duty arrested students at 5 times the rate of comparable schools without such an officer. (6)When police are present in schools, students of color face an increased risk of being assaulted by police. Student-recorded videos of police violence in schools regularly circulate through news channels, articles, and social media, exposing violence perpetrated by police within schoolhouse gates.(7)Black, Native American, and Latinx students are more likely than their White peers to attend schools with police officers on campus and are more likely to be referred to law enforcement or arrested while in school.(8)Black students represent 31 percent of all school-related arrests, despite making up only 15 percent of all public school students, and are 3 times more likely to be suspended or expelled than White students. Native American and Pacific Islander and Native Hawaiian students are more than twice as likely to be arrested as White students. (9)Students with disabilities are more likely than their peers without disabilities to be referred to law enforcement or arrested. Students of color with disabilities are more likely to be referred to law enforcement than either their White peers with disabilities, or their peers of color without disabilities. These students are also disproportionately restrained and secluded in schools. Of the 87,000 students who were restrained during the 2015–2016 school year, 71 percent received special education services and 27 percent of students restrained were Black. (10)According to the Department of Education, while Black girls comprise only 16 percent of girls in elementary and secondary schools, they make up 42 percent of girls receiving the most severe forms of school discipline and severe punishment, such as corporal punishment, and represent 34 percent of girls arrested on campus.(11)Research shows that these racial disparities in discipline rates are not a result of differences in student behavior but instead reflect the ways in which students of color face more punitive discipline than their White peers for similar behavior.(12)Students who are LGBTQ+ often have intersecting marginalized identities and experience exclusionary discipline at disproportionate rates that make it more likely they will interact with the juvenile justice system than their non-LGBTQ+ peers. (13)Students who are suspended or expelled are nearly threefold more likely to be in contact with the juvenile justice system the following year.(14)According to the Federal Bureau of Investigation, more than 30,000 children under the age of 10 were arrested since 2013. On school campuses, more than 290,000 students were referred to law enforcement. The United States spends $240 daily, on average, per youth detained in juvenile facilities.(15)While schools should be sanctuaries for all students, reports have shown instances where school resource officers collect tips and disciplinary information from teachers and school administrators and share it with U.S. Immigration and Customs Enforcement agents to build deportation cases against students and their families.(16)School hardening, including the presence of school resource officers on campus, causes students to experience higher levels of fear, perpetuate the school to prison pipeline, and undermine the ability of schools and educators to build learning environments undergirded by mutual trust, respect, and safety.(17)Ninety percent of students are in public schools where the number of counselors, social workers, nurses, and psychologists do not meet recommended professional standards. Professional standards recommend at least 1 counselor and 1 social worker for every 250 students and at least 1 nurse and 1 psychologist for every 750 students and every 700 students, respectively. (18)1,700,000 students attend schools with police but not 1 counselor.(19)3,000,000 students attend schools with police but not 1 school nurse.(20)6,000,000 students attend schools with police but no school psychologists.(21)10,000,000 students attend schools with police but no social workers.3.PurposeIt is the purpose of this Act to—(1)address the needs of marginalized students, ensure schools are welcoming for students, and improve academic outcomes by eliminating Federal funding for school-based law enforcement and establishing a continuum of care and positive schoolwide systems of services that are evidence-based, inclusive, racially and gender responsive, and trauma informed; and (2)support local educational agencies that choose to terminate their contracts with local law enforcement agencies or, where applicable, dissolve or disband district-based police departments, and invest resources in personnel and services that create truly safe and inclusive schools for all students based on community engagement and deliberative consultation. 4.DefinitionsIn this Act:(1)ESEA termsThe terms elementary school, evidence-based, local educational agency, parent, professional development, school leader, secondary school, Secretary, and specialized instructional support personnel have the meaning given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Positive behavior intervention and supportThe term positive behavior intervention and support means using a systematic and evidence-based approach to achieve improved academic and social outcomes for students. (3)Sworn law enforcement officerThe term sworn law enforcement officer means any person who—(A)has the power to detain, arrest, issue a citation, perform a custodial investigation, or refer a person to criminal or juvenile court; or (B)is considered under State law to meet the definition of law enforcement. (4)Trauma-informed servicesThe term trauma-informed services means a service delivery approach that—(A)recognizes and responds to the impacts of trauma with evidence-based supports and intervention;(B)emphasizes physical, psychological, and emotional safety for both providers of services and survivors of trauma; and (C)creates opportunities for survivors of trauma to rebuild a sense of healing and empowerment. 5.Prohibition of Federal funds for police in schools(a)Federal funds prohibitionNotwithstanding the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.), including the COPS grant program, the Edward Byrne Memorial Justice Assistance Grant Program, or any other provision of law, no Federal funding shall be appropriated or used for hiring, maintaining, or training sworn law enforcement officers to be used or employed in elementary or secondary schools, preschools, or programs based in elementary or secondary schools in any capacity.(b)COPS grant programSection 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended—(1)in subsection (b), by repealing paragraph (12); and(2)by adding at the end the following:(n)Prohibition on use of funds for sworn law enforcement officersA recipient of a grant under this part may not use such funds for sworn law enforcement officers who operate in and around elementary and secondary schools..6.Supporting local educational agencies in transitioning away from police in schools(a)Grant program establishedThe Secretary of Education shall award grants, on a competitive and rolling basis, to local educational agencies to enable those local educational agencies—(1)to replace sworn law enforcement officers in elementary and secondary schools with personnel and services that support mental health and trauma-informed services; and(2)to reform school safety and disciplinary policies so they reflect evidence-based practices that do not rely on the criminal justice system and provide the necessary staff training and support to implement such policies.(b)ApplicationA local educational agency desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including an assurance that—(1)the local educational agency will terminate any existing contract with local law enforcement or, where applicable, dissolve school district-based police departments, at least 30 days prior to the entity receiving funds under this section; and(2)the local educational agency will not establish any new contract with law enforcement or create its own school police department for the duration of the grant.(c)PriorityIn awarding grants under this section, the Secretary shall give priority to—(1)local educational agencies that terminated their contract with all law enforcement or disbanded their school district police department prior to submitting an application and provide assurances that the local educational agency will not create or restart a contract with State or local law enforcement, create or reinstate a school district police department, or create or restart a program of other armed school personnel during the duration of this grant;(2)local educational agencies with a larger share of students who are economically disadvantaged, in the event that funds are insufficient to award grants to all eligible applicants; and(3)local educational agencies that identify the uses of funds in subsection (d) based on meaningful community engagement and deliberative consultation.(d)Uses of fundsA local educational agency receiving funds under this section shall use such grant funds to carry out 1 or more of the following:(1)Hiring or training school counselors, school psychologists, nurses, or social workers, community health workers and trauma-informed personnel, dedicated staff specifically trained in deescalation and violence interruption practices, staff trained in anti-bias practices, doctoral level specialists in behavior planning and intervention, or other specialists or individuals with expertise in school climate and behavior.(2)Implementing schoolwide positive behavior interventions and supports, restorative justice programs and interventions, mediators, social and emotional learning programs, or other evidence-based trauma-informed services. (3)Providing professional development to teachers, teacher assistants, school leaders, counselors, specialized instructional support personnel, and mental health professionals that—(A)fosters safe, inclusive, and stable learning environments that support the social, emotional, mental, and academic well-being of students and prevent and mitigate the effects of trauma, including through social and emotional learning;(B)improves school capacity to identify, refer, and provide services to students in need of trauma support services;(C)reflects the best practices for trauma-informed identification, referral, and support developed by the Interagency Task Force on Trauma-Informed Care; and(D)reduces the number of students with disabilities experiencing school discipline for their disability-related behavior through specific training on the identification, development, and implementation of Behavior Intervention Plans (BIPs).(e)ProhibitionNo portion of any grant funds awarded under this section may be used for—(1)the development, establishment, implementation, or enforcement of zero-tolerance school discipline policies, including the commission, contracting of, or agreements with law enforcement that support the presence of police in schools, including formal or informal partnerships or data and information sharing agreements with the Department of Justice or Secretary of Homeland Security, including U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection;(2)the purchase, maintenance, or installation of surveillance equipment, including metal detectors, facial recognition technology, or software programs that monitor or mine the social media use or technology use of students; or(3)arming teachers, principals, school leaders, or other school personnel. (f)Grant amountsThe amount of grant funds received under this section by a local educational agency shall be based on the number of students enrolled in the local educational agency. (g)ReportingEach local educational agency receiving a grant under this section shall prepare and submit a report to the Secretary containing information about—(1)how the grant funds were used; (2)the number of students who were arrested by or referred to sworn law enforcement officers in the previous year compared to the number arrested or referred during the term of the grant; (3)the reasons for arrests; and (4)demographic data of students arrested or referred to sworn law enforcement officers, disaggregated by race, ethnicity, age, gender, status as a child with a disability, and socioeconomic status. (h)Supplement not supplantA local educational agency shall use Federal funds received under this section only to supplement the funds that would, in the absence of such Federal funds, be made available from State and local sources for the activities described in subsection (d), and not to supplant such funds.(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,500,000,000.